Case 2:17-cv-14264-RLR Document 34 Entered on FLSD Docket 09/15/2020 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 17-CV-14264-ROSENBERG

  SAMMIE LEE KOHN, JR.,

          Petitioner,

  v.

  STATE OF FLORIDA,

          Respondent.
                                                 /

        ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

          This matter is before the Court upon pro se Petitioner’s Petition for Writ of Habeas

  Corpus which was previously referred to the Honorable Lisette M. Reid for a Report and

  Recommendation on any dispositive matters. On July 22, 2020, Judge Reid issued a Report and

  Recommendation recommending that Petitioner’s Petition be denied. DE 26. Petitioner filed

  objections.1 The Court has conducted a de novo review of Magistrate Judge Reid’s Report and

  Recommendation, the objections, and the record and is otherwise fully advised in the premises.

          Upon review, the Court finds Judge Reid’s recommendations to be well reasoned and

  correct. The Court agrees with the analysis in Judge Reid’s Report and Recommendation and

  concludes that the Petition should be denied for the reasons set forth therein.

          For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

               1. Magistrate Judge White’s Report and Recommendation [DE 26] is hereby
                  ADOPTED;

               2. Petitioner’s Petition is DENIED;

  1
   The Court notes the objections at docket entries 32 and 33. The Court is uncertain if it is able to consider those
  objections, however, the Court has erred on the side of considering the arguments raised in the objections in their
  entirety.
Case 2:17-cv-14264-RLR Document 34 Entered on FLSD Docket 09/15/2020 Page 2 of 2




            3. No certificate of appealability shall issue;

            4. All other pending motions are DENIED AS MOOT; and

            5. The Clerk of the Court is directed to CLOSE THIS CASE.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 15th day of

  September, 2020.




                                                      _______________________________
                                                      ROBIN L. ROSENBERG
                                                      UNITED STATES DISTRICT JUDGE
  Copies furnished to Counsel of Record
